Citation Nr: 0835600	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  03-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This matter is before the Board of Veterans' Appeals (Board), 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) 
that denied the above claim.

In December 2005, the veteran testified at a video-conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with his claims filed.

This matter was previously before the Board in March 2006 at 
which time the Board denied the veteran's claim for a 
disability rating in excess of 10 percent for service-
connected residuals of pneumonia.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court). 

Pursuant to the filing of an Appellee's Motion To Remand by 
VA in November 2006, the Court, in an Order dated in January 
2007, vacated the Board's March 2006 decision to the extent 
that it denied the veteran's claim, and remanded the case 
back to the Board.  Thereafter, in March 2008, the Board 
remanded the case for additional development.  It is now 
returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration. 

As noted above, this case was previously remanded in March 
2008.  At that time, the Board, in pertinent part, directed 
the RO/AMC to schedule the veteran for a VA examination so as 
to assess the current nature of his service-connected 
residuals of pneumonia, to include whether they include chest 
pain.  A review of the veteran's claims file reveals that the 
veteran has not been scheduled for a VA examination as 
directed by the Board.  In this regard, the Court has 
indicated that a remand by the Board confers, as a matter of 
law, the right to compliance with the remand orders. The 
Court has further indicated that it constitutes error on the 
part of the Board to fail to insure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, in order to 
comply with the Board's previous March 2008 Remand, the 
RO/AMC is directed to schedule the veteran for an appropriate 
VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
appropriate VA examination(s).  The 
examiner(s) should be provided with the 
veteran's claims file and should fully 
review it.  The examiner should:

*	conduct a pulmonary function test 
(and any other tests deemed to be 
necessary), and provide results for: 
o	Forced Expiratory Volume in one 
second (FEV-1); 
o	Forced Expiratory Volume in one 
second to Forced Vital Capacity 
(FEV-1/FVC); and 
o	Diffusion Capacity of the Lung 
for Carbon Monoxide by the 
Single Breath Method (DLCO 
(SB)).

*	provide the veteran's maximum 
exercise capacity in terms of 
ml/kg/min oxygen consumption; and

*	evaluate the veteran's complaints of 
chest pain and diagnose any 
disability which is causing the 
reported chest pain; then provide an 
opinion as to whether it is as likely 
as not (50 percent probability or 
greater) that any complaints of chest 
pain or disability that is manifested 
by chest pain is the result of the 
veteran's pneumonia which he had in 
1946.  In other words, is a 
disability manifested by chest pain a 
residual of the service-connected 
pneumonia?  If so, the degree of 
impairment caused by the chest pain 
should be described.

A complete rationale for any opinion 
expressed should be provided.

2.  The RO/AMC shall review the veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  Specific attention 
is directed to the requested examination 
report.  The RO/MC shall ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2007); see also Stegall, 11 Vet. App. at 
268.

3.  Thereafter, the RO/AMC shall 
readjudicate the veteran's claim.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

